ACCEPTED
                                                                                  03-15-00083-CV
                                                                                          6760110
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                             9/2/2015 11:07:19 AM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                              No. 03-15-00083-CV
                               _______________
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                        In the Court of Appeals                AUSTIN, TEXAS

                        Third District of Texas            9/2/2015 11:07:19 AM
                                                             JEFFREY D. KYLE
                            Austin, Texas                          Clerk
                               _______________

                             CRAIG A. WASHINGTON,
                                                      APPELLANT
                                      V.

                    COMMISSION FOR LAWYER DISCIPLINE,
                                                  APPELLEE
                            _______________

                    Appealed from the 335th District Court
                          Of Bastrop County, Texas
                 Honorable George Gallagher, Judge Presiding
                               _______________

                  APPELLEE’S UNOPPOSED FIRST MOTION
                  FOR EXTENSION OF TIME TO FILE BRIEF
                           _______________

LINDA A. ACEVEDO                           CYNTHIA CANFIELD HAMILTON
CHIEF DISCIPLINARY COUNSEL                 SENIOR APPELLATE COUNSEL

LAURA BAYOUTH POPPS                        OFFICE OF THE CHIEF DISCIPLINARY
DEPUTY COUNSEL FOR ADMINISTRATION          COUNSEL
                                           STATE BAR OF TEXAS
                                           P.O. BOX 12487
                                           AUSTIN, TEXAS 78711-2487
                                           512.427.1350; 1.877.953.5535
                                           FAX: 512.427.4167
                                 No. 03-15-00083-CV
                                  _______________

                             In the Court of Appeals
                             Third District of Texas
                                 Austin, Texas
                                  _______________

                               CRAIG A. WASHINGTON,
                                                          APPELLANT
                                           V.

                        COMMISSION FOR LAWYER DISCIPLINE,
                                                      APPELLEE
                                _______________

                        Appealed from the 335th District Court
                              Of Bastrop County, Texas
                     Honorable George Gallagher, Judge Presiding
                                  _______________

                      APPELLEE’S UNOPPOSED FIRST MOTION
                      FOR EXTENSION OF TIME TO FILE BRIEF
                               _______________


      Appellee, the Commission for Lawyer Discipline, asks the Court, pursuant

to Rule 38.6(d) of the Texas Rules of Appellate Procedure, for an extension of time

of thirty (30) days to file Appellee’s brief.

                                           I.

      This is an appeal from a Final Judgment entered on January 8, 2015, against

Appellant, Craig A. Washington, in Cause No. 29,123, styled Commission for
Lawyer Discipline v. Craig A. Washington, in the 335th Judicial District Court of

Bastrop County, Texas.

                                            II.

      Appellant timely perfected his appeal. The clerk’s record was filed on May

8, 2015, and supplemental clerk’s records were filed on June 2, 2015 and July 9,

2015. The reporter’s record was filed on May 15, 2015. Appellant filed his brief

on August 17, 2015.

                                            III.

      This is Appellee's first request for an extension of time to file its brief.

Appellee’s brief is originally due to be filed on September 16, 2015. Appellee

requests an additional thirty (30) days to file the brief, to and including October

16, 2015. Appellee’s counsel, the undersigned attorney, needs additional time to

file the brief for the following reasons:

      The undersigned has been out of the office unexpectedly due to the
      emergency surgery and hospitalization of her mother, for whom the
      undersigned is the primary caretaker;

      The undersigned will be out of the office at a conference from September 9-
      11, 2015;

      The undersigned is set to present oral argument on September 16, 2015, in
      John Doe v. Board of Directors of the State Bar of Texas, et al, before the
      Third Court of Appeals (No. 03-15-00007-CV); and

      The undersigned has a previously extended briefing deadline of September
      28, 2015, in Charles Septowski v. Commission for Lawyer Discipline, before
      the Board of Disciplinary Appeals (BODA No. 55901).
                                        IV.

      For these reasons, Appellee prays that this Court grant Appellee’s motion in

this cause for thirty (30) days until October 16, 2015.

                                       RESPECTFULLY SUBMITTED:

                                       LINDA A. ACEVEDO
                                       CHIEF DISCIPLINARY COUNSEL

                                       LAURA BAYOUTH POPPS
                                       DEPUTY COUNSEL FOR ADMINISTRATION

                                       CYNTHIA CANFIELD HAMILTON
                                       SENIOR APPELLATE COUNSEL

                                       OFFICE OF THE CHIEF DISCIPLINARY
                                       COUNSEL
                                       P.O. BOX 12487
                                       AUSTIN, TEXAS 78711-2487
                                       512.427.1350; 1.877.953.5535
                                       FAX: 512.427.4167


                                       /s/ Cynthia Canfield Hamilton
                                       CYNTHIA CANFIELD HAMILTON
                                       SENIOR APPELLATE COUNSEL
                                       STATE BAR OF TEXAS
                                       cynthia.hamilton@texasbar.com
                                       STATE BAR CARD NO. 00790419
                                       ATTORNEYS FOR APPELLEE
                         CERTIFICATE OF CONFERENCE

This is to certify that Appellant’s attorney, Mr. John MacVane, indicated that
Appellant does not oppose the requested extension.


                                     /s/ Cynthia Canfield Hamilton
                                     CYNTHIA CANFIELD HAMILTON



                           CERTIFICATE OF SERVICE

This is to certify that the foregoing Unopposed First Motion for Extension of Time
to File Brief has been served on Appellant, Mr. Craig A. Washington, by and
through his attorneys of record Mr. Michael A. Stafford, Ms. Katherine David, and
Mr. John MacVane, Gardere, Wynne Sewell LLP, 1000 Louisiana, Suite 3400,
Houston, Texas 77002-5011, through this Court’s electronic filing service provider
on the 2nd day of September 2015.



                                     /s/ Cynthia Canfield Hamilton
                                     CYNTHIA CANFIELD HAMILTON